WALDEN, Judge.
There being no merit to defendant-Dickens’ appeal, Case No. 73-401, his conviction for unlawful possession of a barbiturate drug is affirmed.
As to Defendant-Neal, the state failed to prove constructive or actual possession. Following the dictate of Smith v. State, Fla.App.1973, 276 So.2d 91, we reverse the conviction of Defendant-Neal, case No. 73-402. See also Frank v. State, Fla.App. 1967, 199 So.2d 117; Markman v. State, Fla.App.1968, 210 So.2d 486; Arant v. State, Fla.App.1972, 256 So.2d 515.
Affirmed as to case no. 73-401; reversed as to case no. 73-402.
CROSS and MAGER, JJ., concur,